                     Case 1:13-cv-07789-LGS Document 1193 Filed 02/27/19 Page 1 of 2



                                       GA.HILL GORDON             &    REINDEL LLP
                                                   EIGHTY PINE STREET
                                                NEwYoRK,NY 10005-1702

ROBERT A. ALESSI         CHARLES A. GILMAN         TELEPHONE: (212) 701-3000        JOEL H. LEVITIN              MICHAEL A. SHERMAN
HELENE R. BANKS          ARIEL GOLDMAN                   WWW.CAHILL.COM             GEOFFREY E. LIEBMANN         DARREN SILVER
ANIRUDH BANSAL           JASON M. HALL                                              BRIAN T. MARKLEY             JOSIAH M. SLOTNICK
DAVID L. BARASH          WILLIAM M. HARTNETT                                        WILLIAM J. MILLER            RICHARD A. STIEGLITZ JR.
LANDIS C. BEST           NOLA B. HELLER                 1990 K STREET, N.W.         NOAH B. NEWITZ               SUSANNA M. SUH
BRADLEY J. BONDI         CRAIG M. HOROWITZ         WASHINGTON, DC 20006-1181        MICHAEL J. OHLER             ANTHONY K. TAMA
BROCKTON B. BOSSON       DOUGLAS S. HOROWITZ            (202) 862-8900              DAVID R. OWEN                JONATHAN D. THIER
JAMES J. CLARK           TIMOTHY B. HOWELL                                          JOHN PAPACHRISTOS            SEAN P. TONOLLI*
CHRISTOPHER W. CLEMENT   DAVID G. JANUSZEWSKI                                       LUIS R. PENALVER             JOHN A. TRIPODORO
                                                 CAHILL GORDON & REINDEL <UK> LLP
AYANO K. CREED           ELAI KATZ                                                  KIMBERLY PETILLO-DECOSSARD   GLENN J. WALDRIP, JR.
                                                       24 MONUMENT STREET           SHEILA C. RAMESH             HERBERT S. WASHER
SEAN M. DAVIS            BRIAN S. KELLEHER
                                                        LONDON EC3R 8AJ             MICHAEL W. REDDY             MICHAEL B. WEISS
STUART G. DOWNING        RICHARD KELLY
ADAM M. DWORKIN          CHERIE R. KISER*            +44 (0)20 7920 9800            OLEG REZZY                   S. PENNY WINDLE
ANASTASIA EFIMOVA        JOEL KURTZBERG                                             JAMES ROBINSON               DAVID WISHENGRAD
JENNIFER B. EZRING       TED B. LACEY                                               THORN ROSENTHAL              COREY WRIGHT
JOAN MURTAGH FRANKEL     MARC R. LASHBROOK           WRITER'S DIRECT NUMBER         TAMMY L. ROY                 JOSHUA M. ZELIG
JONATHAN J. FRANKEL
PIERRE M. GENTIN
                         ALIZA R. LEVINE
                                                         (212) 701-3352             JONATHAN A. SCHAFFZIN        DANIEL J. ZUBKOFF


                                                                                                                      •ADMITIED IN DC ONLY



                                                                                                     February 27, 2019


                              Re:      In re Foreign Exchange Benchmark Rates Antitrust
                                       Litigation, Case No. 1:13-cv-07789-LGS

            Dear Judge Schofield:

                    We write in response to Plaintiffs' February 21, February 22, February 25, and February
            26 letters to the Court requesting permission to file redacted versions of Plaintiffs' Motions for
            Issuance of a Hague Convention Request for International Judicial Assistance to Take Testimony
            Overseas of Mr. Richard Usher, Mr. James Michael Anthony Wynne, Mr. Christopher Ashton,
            Mr. Matthew Gardiner, Mr. Ian Drysdale, Mr. Gordon Andrew, and Mr. Paul Nash ("Plaintiffs'
            Hague Requests").

                    As the Court is aware, the parties are continuing to negotiate a Proposed Deposition
            Protocol with all parties in the related actions. 1 See ECF No. 114 7 (ordering that a Proposed
            Deposition Protocol be filed with the Court within 60 days of the Court's December 20, 2018
            Order); ECF No. 1187 (granting extension of time for filing a Proposed Deposition Protocol
            Order from February 19, 2019 to March 4, 2019). In light of these continued negotiations, the
            coordination benefits that may arise from the Proposed Deposition Protocol, and in an effort to
            avoid duplicative Hague requests and imposing undue burden on foreign witnesses and the
            foreign courts, Credit Suisse respectfully requests that the Court hold such motions in abeyance
            pending the Parties' submission of the Proposed Deposition Protocol.




                   Nypl, et al. v. JPMorgan Chase & Co., et al., 15-cv-09300; Contant et al. v. Bank ofAm.
            Corp., et al., 17-cv-3139; and Allianz Global Investors GMBH, et al. v. Bank ofAm. Corp., et al,
            18-cv-10364.
       Case 1:13-cv-07789-LGS Document 1193 Filed 02/27/19 Page 2 of 2
CAHILL GORDON    &   REINDEL LLP

                                    -2-




                                               David Januszewski

Honorable Loma G. Schofield
U.S. District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

VIAECF

cc:   All Counsel (via ECF)
